COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MARCO ARELLANO,                                  §                No. 08-19-00240-CR

                         Appellant,                §                  Appeal from the

  v.                                               §           Criminal District Court No. 1

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                (TC# 20160D01110)

                                               §
                                             ORDER

       The reporter’s record was due to be filed on November 24, 2019, and none has been filed.
Angie Morales, Official Court Reporter for Criminal District Court No. 1 of El Paso County,
advised the Court on November 22, 2019 and December 5, 2019 that she has not received
arrangements for the reporter’s record.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of El
Paso County, Texas, on or before December 26, 2019. The District Clerk shall prepare and forward
a supplemental clerk’s record containing the trial court’s findings and forward the same to this
Court on or before January 5, 2020. Further, the trial court’s reporter shall prepare, certify, and
file the record of the trial court proceedings with this Court on or before January 5, 2020.

       IT IS SO ORDERED this 6th day of December, 2019.

                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.